          Case 1:21-cv-06301-PGG Document 5 Filed 07/24/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


INTERNATIONAL SYSTEMS GROUP, INC.,                         ECF CASE

                               Plaintiff,                  No. 21-CV-6301

       - against-                                          RULE 7.1 STATEMENT

SETH CARMICHAEL, CARMICHAEL
GALLERY, LLC, and JOHN DOE,

                               Defendants.




       Pursuant to FED. R. CIV. P. 7.1 and to enable District Judges and Magistrate Judges of the

Court to evaluate possible disqualification or recusal, the undersigned counsel for Plaintiff

International Systems Group, Inc. (a private non-governmental party) certifies the following are

corporate parents, affiliates, and/or subsidiaries of said party:

       None.

Dated: New York, New York
       2021-July-23


                                               OLSOFF | CAHILL| COSSU LLP

                                               By:            /s/ Paul Cossu
                                                       Paul Cossu
                                                       John R. Cahill
                                                       Aimée Scala
                                                       3 Water Street
                                                       Ellenville NY 12428
                                                       212-719-4400

                                                       Attorneys for Plaintiff
                                                       International Systems Group, Inc
